Citation Nr: 1514197	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  14-22 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Service connection for a right eye disability.

2.  Entitlement to a disability rating in excess of 10 percent for a head contusion with residual non-prostrating tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to January 1978 and from July 2005 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for a right eye disability and assigned an initial disability rating of 10 percent for a head contusion with residual non-prostrating tension headaches after finding clear and unmistakable error in a prior rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference before a Member of the Board.  See May 2014.  The Veteran, through his representative indicated that he was never scheduled for a hearing, and the record does not contain evidence that one was ever scheduled in connection with this appeal.  See March 2015 Representative Statement.  Consequently, VA must schedule the requested hearing to satisfy due process.  See 38 U.S.C.A. § 7017(b), (d)-(e) (West 2002); 38 C.F.R. §§ 20.700, 20.704(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a live videoconference hearing before the Board at his local RO, provide both him and his representative notice of the scheduled hearing date as required under 38 C.F.R. § 20.704(b) (2014), and then associate a copy of the notice with the claims file.  After the hearing is conducted, or if the Veteran withdraws the request or fails to report for the hearing, the case should be returned directly to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




